DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 31, 2021 is acknowledged.  Claims 1-19 are pending in the application.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 relate to product-by-process claims.  It is unclear how the process limitations of combining and applying shear steps used to prepare the products impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 20070042106 (hereinafter “Wagner”).
With respect to claims 1-8, 10-15, and 17-19, Wagner discloses a high protein food product including at least about 25% proteinaceous material comprising about 25% to about 50% proteinaceous material and from about 40% to about 55% carbohydrate material (liquid composition including water and soluble fiber) including sugary syrup(s) (e.g. corn syrup, rice syrup, honey, fruit juices and concentrates, glucose-fructose syrup, etc.-claims 4 and 19), one or more sugar alcohols (sorbitol, maltitol, glycerol, lactitol, mannitol, isomalt, xylitol, and the like-claims 4 and 19), and one or more bulking agents (polydextrose, pectin, xanthan, gellan, algin, guar, konjak, locust bean, oat fiber, fiuctooligosaccharides, isomalto-oligosaccharide, inulin, wheat dextrin, corn dextrin, pea fiber, etc.-soluble fiber).  The proteinaceous material comprises from about 10% to about 90% isolated soy protein (insoluble protein and claim 3) and from about 10% to about 90% of one or more milk protein.  The one or more milk proteins include calcium caseinate (claim 2 and calcium source-claim 18) and whey protein (isolate or concentrate, highly soluble protein).  In one example, the milk protein comprises 50% calcium caseinate (5%-45% of the proteinaceous material) and 50% whey protein (5%-45% of the proteinaceous material).  In another example, the carbohydrate material (liquid material) comprises 31.1 g Fruitrim® liquid sweetener, 18.2 g brown rice syrup, and 47.4 g isomalto-oligosaccharide (bulking agent/soluble fiber) which is equal to about 49% of the isomalto-oligosaccharide (bulking agent/soluble fiber) in the 
The ranges of proteinaceous material, caseinate, whey protein (highly soluble protein), isolated soy protein (insoluble protein), and carbohydrate material (liquid composition) in Wagner overlap those as presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
While Wagner does not expressly disclose blending the mixture for a sufficient amount of time to achieve a temperature increase in the mixture of at least 5⁰C to produce the food composition, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or Wagner discloses the proteinaceous material and liquid carbohydrate material and other optional liquid can be combined by any manner known in the art, such as blending the mixtures together to form the dough using a mixer (claim 5) for a time period of from about one minute to about 3 minutes and 45 seconds, preparing a product that maintains its textural softness and palatability for an extended period of time (extended shelf life), and storing the prepared samples in the example for 42 days at a temperature of 32.2⁰C, which is statistically equivalent to storing the samples in ambient conditions (i.e., 15⁰C to about 25⁰C, claim 11), such as on a store shelf, for eleven to twelve months (paragraphs [0147], [0161], [0171], [0174], [0175], [0207]-[0209], and [0216]-[0218]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the mixing conditions in the method of Wagner to obtain a food of desirable texture and extended shelf life (paragraphs [0001], [0013], and [0161]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding claims 9 and 16, Wagner does not expressly disclose the quantity of particulate present.  However, the routine experimental modification of Wagner done in order to obtain an organoleptically desirable food fails to render applicant’s claims patentable in the absence of unexpected results. See In re Aller, 105 USPQ 233 and MPEP 2144.05.  Given that the amount of particulate is a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of particulate in the food of Wagner with the In re Boesch and Slaney, 205 USPQ 215.

Response to Arguments
Applicant’s arguments filed March 31, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection of record in the previous Office Action has been withdrawn.
Applicant’s arguments filed March 31, 2021 with respect to Wagner have been fully considered, but they are not persuasive.
Applicant argues Wagner discloses at least 4 different soy proteins (ISP 1, ISPT 2, ISP 3, ISP 4), ranging in solubility. Wagner provides little guidance with regard to how to combine the different soy protein isolates with each other or with milk proteins outside of the Examples, let alone any specific blends that achieve the presently claimed ranges of proteins.  The soy protein in Blend E in Wagner is identified in Table 1 as FXP H0313, which is further identified in Table 1 of Wagner as an example ISP 1, described by Wagner in paragraph [0049] as highly soluble, not insoluble, as required by the pending claims. That is, Blend E of Wagner appears to contain calcium caseinate, whey protein isolate, and no additional insoluble protein at all, let alone the claimed 12% to about 25% insoluble protein. In fact, despite the broad disclosure of Wagner, there appears to be no disclosure of any combination of proteins that achieves the blend of proteins in present claim 1 that includes about 5% to about 15% caseinate, about 40% 12-25% insoluble protein, and containing at least 20% by weight soluble fiber, as required in claims 13-17.
Examiner disagrees.  As discussed above, Wagner teaches the claimed ranges of proteinaceous material, caseinate, whey protein (highly soluble protein), isolated soy protein (insoluble protein), carbohydrate material (liquid composition), and bulking agent (soluble fiber).  While Wagner teaches using 33% of soy protein isolate that highly soluble, 33% calcium caseinate, and 33% whey protein concentrate in Blend E (Table 1, P16-P17 and paragraphs [0170]-[0171]), Wagner is not limited to this example since the reference also teaches the proteinaceous material comprises from about 10% to about 90% isolated soy protein and from about 10% to about 90% of one or more milk protein Wagner teaches a number of isolated soy proteins may be used, which includes not highly soluble isolated soy protein, and the milk protein comprises 50% calcium caseinate (5%-45% of the proteinaceous material) and 50% whey protein (5%-45% of the proteinaceous material).  Further, although Wagner discloses suitably, the carbohydrate material (liquid composition) comprises from about 5% to about 30% bulking agent (soluble fiber) by weight of total carbohydrate material (liquid composition) in one embodiment, Wagner is not limited to this embodiment since the reference also teaches the carbohydrate material (liquid material) in one example comprises 31.1 g Fruitrim® liquid sweetener, 18.2 g brown rice syrup, and 47.4 g isomalto-oligosaccharide (bulking agent/soluble fiber) which is equal to about 49% of the isomalto-oligosaccharide (bulking agent/soluble fiber) in the carbohydrate material (liquid composition) and falls within the claimed range of 40% to 80% (paragraphs [0025], [0030], [0061]-[0071], [0107], [0108], [0143], [0166]-[0175], [0190], and [0201]-[0217]; and Table 1, P16-P17; Table 8, P20; and Table 10, P21).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi,
Applicant argues the Office presumes that the product in Wagner, described as "soft" or "chewy" (see, Wagner at paragraph [0161] and the product descriptions in the Examples) is the equivalent of "pliable" as required in the claims. The present application defines "pliable" at paragraph [0030] as a state of being bendable or deformable with little or no cracking. This is not the same as "soft" or "chewy." It is not hard to imagine a food that is soft or chewy, as described in Wagner without being pliable, as required in the pending claims. An example of such a food would be a cookie, which typically cracks or crumbles upon deformation.  It isn’t the mix time that is important, but sufficient shear to produce a temperature spike. That is, you can't simply adjust mixing time as asserted by the Office to arrive at the claimed invention, and Wagner provides no guidance for such a step of applying shear, and the Office provides no reasoning for why one would even consider observing temperature as a result of shear.
Examiner disagrees.  Wagner makes no mention of the high protein food product cracking or crumbling upon deformation as argued by Applicant.  In fact, Wagner teaches the texture of food product is improved in comparison to conventional products which have been described as being hard and brick like (paragraphs [0009], [0010], [0013], and [0174]).  Additionally, it is well understood that the texture of the product is also a result of the ingredients selected and the quantities thereof, and Wagner, as discussed above, teaches the claimed ranges of proteinaceous material, caseinate, whey protein (highly soluble protein), isolated soy protein (insoluble protein), carbohydrate material (liquid composition), and bulking agent (soluble fiber).  Further, as previously discussed, Wagner discloses the proteinaceous material and liquid .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793